Herlihy, J.,
dissents and votes to affirm in the following memorandum. Herlihy, J. (dissenting). The majority cites the case of Allter v Village of St. Johnsville (130 App Div 297) in support of the remedy sought by petitioner; however, in that case this court held that deficiencies in description would not support jurisdiction for a court to strike an assessment from a duly prepared and filed roll. In any event, I agree with the following portion of Special Term’s opinion: "Considering the subject assessment descriptions in the light of the above noted authorities the descriptions of the petitioner’s property appear to be quite adequate. The name of the owner is given for *957each parcel and the parcels are described as to their general location and as to the nature of their use, such as, 'body shop’ and 'used car lot’. Moreover, it is submitted that the petitioner has paid taxes for many years upon the property and was never, in fact, mislead or deceived.” Special Term’s analysis is in accordance with the cases of Harten v Kline (71 Misc 2d 187) and McDonogh v Smith (277 App Div 1087, mot for lv to app den 302 NY 950) cited in its opinion. In McDonogh this court noted (supra, p 1087) "The fact that the plaintiff for many years paid taxes on these parcels as so described, indicates conclusively that he was neither deceived nor misled.” (See, also, Goff v Shultis, 26 NY2d 240, 243.) The judgment should be affirmed.